Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/21 has been entered.
 

Double Patenting
Applicant is advised that should claim 15 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Should claim 16 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 17 depends from claim 15, but recites the same limitations as claim 15. Claims 15 and 17 are therefore substantial duplicates. The only difference between 

Claim Rejections - 35 USC § 112
Claims 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15-16 recite “the copper stearate, iron stearate, zinc stearate, and magnesium stearate”. However, claim 1, from which claims 15-16 depend, do not recite these compounds. The examiner recommends that claims 15-16 be amended to delete the word “the” prior to “copper stearate”.
Claim 17 depends from claim 15, but recites the same limitation as claim 15, and therefore fails to further limit claim 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu (U.S. PG Pub. No. 2017/0253826).
In paragraph 1 Suetsugu discloses a urea grease, as recited in claim 1. In paragraphs 18-25 Suetsugu discloses that the grease comprises a base oil and a urea 
i) Suetsugu does not specifically disclose using a mixture of metal dithiocarbamate and phosphate ester.
ii) Suetsugu does not specifically disclose that the greases possess the claimed properties. 
With respect to i), as discussed above, Suetsugu discloses that both metal dithiocarbamate and phosphate ester and suitable extreme pressure agents. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” It therefore would have been obvious to one of ordinary skill in the art to formulate the grease composition of Suetsugu to comprise both metal dithiocarbamate and phosphate ester extreme pressure agents, meeting the limitations of claims 1, 3-4, 9, and 11. Additionally, since Suetsugu discloses in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
With respect to ii), since the compositions of Suetsugu meet the compositional limitations of the claims, including the phosphate ester and amines identified in paragraphs 28 and 33-34 as affecting the total acid value of the composition, the compositions of Suetsugu considered to possess total acid values and pH values in ranges falling within, or at least overlapping, the ranges recited in claims 1-2.
In light of the above, 1-5, 9, and 11 are rendered obvious by Suetsugu.

Claims 6-8, 10, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu (U.S. PG Pub. No. 2017/0253826) in view of Tanaka (U.S. Pat. No. 6,329,327).
The discussion of Suetsugu in paragraph 5 above is incorporated here by reference. Suetsugu discloses a composition meeting the limitations of claims 6-8, 10, 12-13, and 15-16 except for the specific combination of stearates.
In column 1 lines 6-7 Tanaka discloses a lubricating composition, and in column 5 lines 16-21 and column 15 lines 20-23 and 34-46 discloses that the composition can be a urea-thickened grease. In column 7 lines 52-62 Tanaka discloses that the composition can comprise an organic metal compound which can be a metal salt of a fatty acid, where suitable metals include copper, iron, zinc, and magnesium, and the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 
It therefore would have been obvious to one of ordinary skill in the art to combine three or all of the copper stearate, iron stearate, zinc stearate, and magnesium stearate of Tanaka, as recited in claims 6 and 15-18, and it would have been obvious to one of ordinary skill in the art to include the stearates of Tanaka in the composition of Suetsugu, since Tanaka teaches in column 11 lines 52-53 that the organic metal compound enhances the wear resistance and antioxidant properties of the composition. 

Claims 1-5, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu (U.S. PG Pub. No. 2017/0253826) in view of Tsuna (U.S. PG Pub. No. 2018/0003233).
The discussion of Suetsugu in paragraph 5 above is incorporated here by reference. Suetsugu discloses a grease composition meeting the compositional limitations of claim 1, but does not explicitly disclose that the grease compositions possess the claimed properties, and does not specifically disclose the inclusion of a hindered amine additive, as recited in claim 14.
.

Claims 6-8, 10, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu (U.S. PG Pub. No. 2017/0253826) in view of Tsuna as s 1-5, 9, 11, and 14 above, and further in view of Tanaka (U.S. Pat. No. 6,329,327).
The discussion of Suetsugu and Tsuna in paragraph 7 above is incorporated here by reference. Suetsugu and Tsuna disclose a composition meeting the limitations of claims 6-8, 10, 12-13, and 15-16 except for the specific combination of stearates.
In column 1 lines 6-7 Tanaka discloses a lubricating composition, and in column 5 lines 16-21 and column 15 lines 20-23 and 34-46 discloses that the composition can be a urea-thickened grease. In column 7 lines 52-62 Tanaka discloses that the composition can comprise an organic metal compound which can be a metal salt of a fatty acid, where suitable metals include copper, iron, zinc, and magnesium, and the fatty acid can be stearic acid. Tanaka therefore discloses that the organic metal compound can be copper stearate, iron stearate, zinc stearate, or magnesium stearate, and case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 
It therefore would have been obvious to one of ordinary skill in the art to combine three or all of the copper stearate, iron stearate, zinc stearate, and magnesium stearate of Tanaka, as recited in claims 6 and 15-18, and it would have been obvious to one of ordinary skill in the art to include the stearates of Tanaka in the composition of Suetsugu and Tsuna, since Tanaka teaches in column 11 lines 52-53 that the organic . 

Response to Arguments
Applicant's arguments filed 6/11/21 have been fully considered but they are not persuasive. Applicant reiterates the arguments made in the remarks filed 11/25/20, and the examiner maintains the positions taken in the office action mailed 12/14/20. In particular, applicant argues that Suetsugu does not teach that setting the total acid value of the composition to 3.7 or more by adding a phosphate-type additive enhances fretting resistance by allowing the fatty acid metal salt to dissolve in the base oil. As discussed in the rejection, the composition of Suetsugu and the composition of Suetsugu and Tsuna meet the compositional limitations of the claims, and in particular comprise the specific compounds taught in the current specification as affecting the total acid value of the composition. The compositions of Suetsugu will therefore have total acid values meeting the limitations of the claimed range, and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant also argues that the claimed invention has improved resistance to fluorine-based greases. Applicant does not specifically characterize this result as unexpected, but in the event that applicant intends to argue that the claimed compositions provide unexpectedly superior results sufficient to overcome the prima facie cases of obviousness set forth in the rejections, it is noted that said unexpectedly superior results must be commensurate in scope with the claims. See MPEP 716.02(d). In this case, the claims recite urea-type grease compositions comprising broad classes of additives in concentration ranges which are broad or unlimited as long as the compositions have the claimed total acid values and pH values, while the inventive examples supplied in Table 3 of the application comprising specific additives in specific concentrations. The data supplied in Table 2 regarding fretting resistance suffers from a similar deficiency. Applicant as therefore failed to demonstrate evidence of unexpectedly superior results sufficient to overcome the prima facie cases of obviousness.
	Applicant also argues that Suetsugu does not disclose that the fatty acid metal salt is at least three of the compounds of newly added claims 15-18. The newly applied Tanaka reference provides motivation for one of ordinary skill in the art to include in the composition of Suetsugu or Suetsugu and Tanaka the claimed mixture of metal stearates. The Tanaka reference has also been applied to claim 6 and its dependent claims in light of the amendment clarifying that claim 6 requires the mixture of metal stearates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771